                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 ALFAREZ TAYLOR,

                Petitioner,                              CIVIL ACTION NO.: 5:19-cv-41

        v.

 TRACY JOHNS,

                Respondent.


     ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Alfarez Taylor (“Taylor), who is housed at D. Ray James Correctional Facility

in Folkston, Georgia, filed a 28 U.S.C. § 2241 Petition for Writ of Habeas Corpus. Doc. 1.

Respondent filed a Motion to Dismiss, and Taylor filed a Response. Docs. 8, 10. I issued a

Report recommending Respondent’s Motion be denied, as it was not clear that Taylor’s Petition

is moot. Doc. 11. Respondent filed Objections to that Report and Recommendation. Doc. 12.

As a result of Respondent’s allegations, the Court VACATES the July 12, 2019 Report and

Recommendation and enters the following in its stead.

       For the reasons which follow, I RECOMMEND the Court GRANT Respondent’s

Motion to Dismiss, DENY as moot Taylor’s Petition, DIRECT the Clerk of Court to enter the

appropriate judgment of dismissal and CLOSE this case, and DENY Taylor in forma pauperis

status on appeal.

                                       BACKGROUND

       Taylor filed his Petition on May 23, 2019. Doc. 1. In his Petition, Taylor contends a

non-Bureau of Prisons’ (“BOP”) staff member imposed sanctions against him, in violation of his
right to due process. Id. at 6. Taylor also contends the disciplinary hearing procedures relating

to his rehearing on the charged disciplinary offense violated his right to due process. Id. at 7.

Taylor requests the Court “reverse all sanction and restore[ Taylor’s] good conduct time without

any delay[.]” Id. at 8. After Taylor paid the requisite filing fee, this Court directed service of

Taylor’s Petition upon Respondent on June 26, 2019. Doc. 3.

       Respondent filed a Motion to Dismiss, claiming he has waived an exhaustion of

administrative remedies defense, and the BOP has restored Taylor’s good conduct time. Doc. 8

at 3. In so doing, Respondent cites Taylor’s imminent expected release and the BOP’s “inability

to locate the [Disciplinary Hearing Officer’s] rehearing report.” Id. The BOP recalculated

Taylor’s sentence, and has calculated his projected release date to be July 19, 2019. Id. Thus,

Respondent asserts Taylor’s Petition is moot and should be dismissed. Id. at 5.

       Taylor requests the Court “reverse all sanction and restore[ his] good conduct time

without any delay.” Doc. 1 at 8. In response to the Motion to Dismiss, Taylor contends his

original release date before sanctions were imposed was to be October 6, 2019, and his release

date with the imposed sanctions was to be November 10, 2019. Doc. 10 at 2. Taylor also

contends his sentence was recalculated under the First Step Act of 2018, which resulted in his

release date being August 10, 2019. Id. By Taylor’s calculations, he should have been released

from the BOP’s custody on June 28, 2019 if he had been credited with all of his 41 days’ lost

good conduct time. Id. Taylor avers the BOP did not correctly recalculate his sentence. Id. It

was on this basis I recommended the Court deny Respondent’s Motion to Dismiss, as the Court

could not be certain Taylor’s Petition is moot. Doc. 11 at 3–4.

       In his Objections, however, Respondent clarifies his position and asserts that Taylor is

correct that he would have been entitled to immediate release on June 28, 2019 under the First




                                                  2
Step Act. Doc. 12 at 2. Nevertheless, Respondent notes that Taylor’s argument is based on a

faulty premise, as the First Step Act’s methodology for assessing good conduct time is scheduled

to become effective on July 19, 2019. Id. Respondent asserts that inmates like Taylor, who have

a recalculated sentence resulting in release before the effective date for the revised methodology,

are projected to be released on July 19, 2019, the date the changes become effective. Id.

                                          DISCUSSION

       Article III of the Constitution “extends the jurisdiction of federal courts to only ‘Cases’

and ‘Controversies.’” Strickland v. Alexander, 772 F.3d 876, 882 (11th Cir. 2014). This “case-

or-controversy restriction imposes” what is “generally referred to as ‘justiciability’ limitations.”

Id. There are “three strands of justiciability doctrine—standing, ripeness, and mootness—that go

to the heart of the Article III case or controversy requirement.” Harrell v. The Fla. Bar, 608

F.3d 1241, 1247 (11th Cir. 2010) (internal quotation marks and alterations omitted). Regarding

the mootness strand, the United States Supreme Court has made clear that “a federal court has no

authority ‘to give opinions upon moot questions or abstract propositions, or to declare principles

or rules of law which cannot affect the matter in issue in the case before it.’” Church of

Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992) (internal citation omitted).

Accordingly, “[a]n issue is moot when it no longer presents a live controversy with respect to

which the court can give meaningful relief.” Friends of Everglades v. S. Fla. Water Mgmt. Dist.,

570 F.3d 1210, 1216 (11th Cir. 2009) (internal quotation marks omitted). Questions of

justiciability are not answered “simply by looking to the state of affairs at the time the suit was

filed. Rather, the Supreme Court has made clear that the controversy ‘must be extant at all

stages of review, not merely at the time the complaint is filed.’” Christian Coal. of Fla., Inc. v.




                                                  3
United States, 662 F.3d 1182, 1189–90 (11th Cir. 2011) (quoting Preiser v. Newkirk, 422 U.S.

395, 401 (1975)).

       The BOP expunged the challenged incident report and restored Taylor’s lost good

conduct time. Doc. 8-1 at 2. However, Taylor cannot receive any benefit of the First Step Act’s

recalculation methodology until July 19, 2019. Doc. 12 at 2. As Taylor only requests the

expungement of the disciplinary report and reinstatement of lost good-conduct time, there is no

longer a “live controversy” over which the Court can give meaningful relief. Friends of

Everglades, 570 F.3d at 1216. Additionally, Taylor was scheduled to be released from

confinement on July 19, 2019, and, presumably, has already been released. 1 Accordingly, the

Court should GRANT Respondent’s Motion to Dismiss and DENY as moot Taylor’s Petition

for Writ of Habeas Corpus.

II.    Leave to Appeal in Forma Pauperis

       The Court should also deny Taylor leave to appeal in forma pauperis. Though Taylor has

not yet filed a notice of appeal, it would be appropriate to address that issue in the Court’s order

of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not taken in

good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the


1
         https://www.bop.gov/inmateloc/, search for BOP Register Number 59293-019, indicating release
date of July 19, 2019.


                                                   4
factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); Brown v. United

States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of the filings in this case, there are no non-frivolous issues to

raise on appeal, and an appeal would not be taken in good faith. Thus, the Court should DENY

Taylor in forma pauperis status on appeal.

                                         CONCLUSION

       For the above-stated reasons, I VACATE the July 12, 2019 Report and

Recommendation. Doc. 11. Based on these same reasons, I RECOMMEND the Court

GRANT Respondent’s Motion to Dismiss, DENY as moot Taylor’s Petition, and DIRECT the

Clerk of Court to CLOSE this case and to enter the appropriate judgment of dismissal. I further

RECOMMEND the Court DENY Taylor leave to proceed in forma pauperis on appeal.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the undersigned failed to address any

contention raised in the pleading must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions herein. 28 U.S.C.

§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be served

upon all other parties to the action. Upon receipt of objections meeting the specificity

requirement set out above, a United States District Judge will make a de novo determination of

those portions of the report, proposed findings, or recommendation to which objection is made




                                                  5
and may accept, reject, or modify, in whole or in part, the findings or recommendations made

herein. Objections not meeting the specificity requirement set out above will not be considered

by the District Judge. The Court DIRECTS the Clerk of Court to serve a copy of this Report

and Recommendation upon Taylor at his last known address and Respondent.

        SO ORDERED and REPORTED and RECOMMENDED, this 1st day of August,

2019.




                                     _____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               6
